DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims
The amendment filed 05/10/22 is acknowledged and has been entered.  Claim 25 has been amended.  Claims 10-24 and 26-27 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-9 and 25 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the USPTO's “2019 Revised Patent Subject Matter Eligibility Guidance published January, 7, 2019 in the Federal Register (84 FR 50).
  The claims are directed to a naturally occurring correlation between FcyRIIa levels in subjects and platelet reactivity and the abstract ideas of determining a level of FcyRIIa and comparing to a threshold level (Guidance”, I.A.2.) (2A Prong one).  It is noted that there are no additional elements are recited in claims 1 and 25 as determining is a mental step.  The additional elements (2A Prong two) of using an antibody and using flow cytometry as recited in the dependent claims are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Also,( step 2B) the combination of steps recited in these process claims taken as a whole, including the well-understood, routine and conventional steps of determining FcyRIIa levels by use of an antibody and flow cytometry are recited with a high level of generality which would substantially foreclose others from using the naturally occurring correlation, or limitations of the use to a particular technological environment (field-of-use) (“Guidance”, I.B.1), are not sufficient to qualify as a patent-eligible practical application of a law of nature or of a naturally occurring correlation, i.e. of a natural principle, as the claims do not amount to significantly more than a statement of the natural principle with generalized directions to apply it to the relevant population.  See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fails this inquiry.  See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as to an immunoassay, would not be sufficiently specific. As shown by Serrano et al (Thrombosis Journal, 2007, 5:7, pages 1-7) (submitted in the IDS filed 05/06/21) it was well-understood, purely conventional and routine to detect the levels of FcyRIIa in a biological sample from a subject by using flow cytometry and antibodies for FcyRIIa (e.g. abstract, page 3). 
          Also, claims 1 and 25 recite “determining a level of FcyRIIa expressed on platelets, wherein a level greater than about 7,500 copies ofFcyRIIa per platelet is indicative of increased platelet reactivity” and “determining a level of FcyRIIa on platelets in a biological sample from the subject, wherein a level greater than about 7,500 copies of FcyRIJa per platelet indicates that the subject has increased platelet reactivity”. The “determining” statements at best articulate the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the levels of FcyRIIa indicating platelet reactivity.  No active method steps are invoked or clearly required; the “determining” statements do not include any activity that would constitute a practical application, i.e. steps that apply, rely on or use the natural principle in a manner such that the claims amount to significantly more that the natural principal itself.  As in Mayo, there is no requirement that a doctor act on the results of the method.  Thus, the steps in addition to the judicial exception(s) do not do more than describe the judicial exception(s) with general instructions.   
          With respect to the threshold levels that are recited in the claims.  Specific values would not necessarily render a claim patent eligible as was seen in the case of Mayo v. Prometheus (which also recited specific threshold values).
          Based upon this analysis of the claims as a whole, the above noted claims 1-9 and 25 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is indefinite in reciting “determining a level of FcyRIIa” because the term “determining” appears to intend a mental step; hence, it is unclear if applicant actually intends a positive active method step in the claim.  It is suggested but not required to delete the term “determining” and replace it with --detecting--. 
Claim 25, is indefinite in reciting “determining a level of FcyRIIa” because the term “determining” appears to intend a mental step; hence, it is unclear if applicant actually intends a positive active method step in the claim.  It is suggested but not required to delete the term “determining” and replace it with --detecting--. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Serrano et al in view of Blankenberg et al (US 2006/0105419).
Serrano et al (Thrombosis Journal, 2007, 5:7, pages 1-7) (submitted in the IDS filed 05/06/21) discloses a method of determining platelet reactivity (e.g.abstract).  Serrano et al discloses the method comprises determining the level of FcGammaRIIa (FcyRIIa) in a blood sample from patients (e.g. abstract, page 3).  Serrano et al discloses the levels can be determined by using antibodies specific for FcyRIIa and with the use of flow cytometry and using fluorescent labeled antibodies (e.g. abstract, page 3).  Serrano et al discloses stratifying patients and determining increased expression of FcyRIIa exhibiting 3-fold or greater platelet reactivity compared with those of low expression (teaches a comparison step) (e.g. abstract, page 3).
Serrano et al differs from the instant invention in failing to specifically teach a  threshold and threshold level of 7,500, 10,000, 12,000 – 15,000, 10,00 - 20,000.
However, it was recognized in the prior art that the sensitivity and specificity is a measure of the accuracy of a test, reflecting the number (if any) of false positives and false negatives. Furthermore, sensitivity and specificity may be adjusted by adjusting the value of a threshold or cutoff value, above which (or below which, depending on how a marker changes with the disease/condition) the test is considered to be indicative of one state or condition (e.g., diseased/condition) and below which the test is considered to be indicative of another state or condition (e.g., non-diseased). See Blankenberg et al at [0007], [0028], [0084]. Accuracy need not be 100%; however Blankenberg et al indicates that particularly preferred would be where both the sensitivity and specificity are at least about 75%, more preferably at least about 80%, even more preferably at least about 85%, still more preferably at least about 90%, and most preferably at least about 95% [0028]. 
The teachings of Blankenberg et al indicate that the sensitivity and selectivity of a diagnostic test was known to be a result-effective variable, impacting the number of individuals who are correctly diagnosed with disease/condition. Furthermore, the teachings of Blankenberg et al indicate that it was known in the prior art to optimize tests for desired levels of sensitivity and specificity, by selecting appropriate threshold or cutoff values. Finally, Blankenberg et al clearly expresses that tests where both the sensitivity and specificity are at least about 80% would be viewed as particularly preferred.
           Therefore, it would have been obvious to one of ordinary skill in the art to incorporate comparison to a control and to arrive at the claimed invention by optimizing cutoff levels in order to achieve a desired sensitivity and specificity, given that such percentages were recognized in the art to be particularly preferred for diagnostic tests. One skilled in the art would have been motivated to select such threshold levels for sensitivity and specificity out of the course of routine optimization, given that these measures of test accuracy were recognized in the prior art to be result-effective variables that impact the number of false negatives and false positives for the test. Finally, one skilled in the art would have had a reasonable expectation of success in arriving at the claimed threshold for sensitivity and specificity since means of achieving desired sensitivity and specificity were known, namely by selecting an appropriate threshold or cutoff level (as taught by Blankenberg et al).  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).

Response to Arguments
Applicant's arguments filed 05/10/22 have been fully considered but they are not persuasive.  
101 Rejection:
Applicant argues that claim 1 recites a measurement of a copy level number of FcyRIIa on platelets and that claim 4 recites specific man-made and not naturally occurring tests for measuring the level of platelet FcyRIIa.
This argument is not found persuasive because (1) the claims do not recite measurement of a copy level number of FcyRIIa as argued but rather recite “determining a level of FcyRIIa expressed..”, “determining using an FcyRIIa specific reagent”, “wherein the level is determined using an assay…”. (2) regardless, if the claim specifically recited measuring a level of FcyRIIa expressed on platelets or using a specific assay as recited in claim 4 this would not add significantly more than the judicial exception because as stated supra and in the previous office action these are additional elements that were known and conventional.  As shown supra and in the previous office action Serrano et al (Thrombosis Journal, 2007, 5:7, pages 1-7) (submitted in the IDS filed 05/06/21) shows it was well-understood, purely conventional and routine to detect the levels of FcyRIIa in a biological sample from a subject by using flow cytometry and antibodies for FcyRIIa (e.g. abstract, page 3).  Thus, the currently recited additional elements are considered extra solution activity for gathering information.
          Applicant further argues that Serrano does not teach measuring copy level numbers of FcyRIIa but instead teaches measuring mean fluorescent intensity.
           This is not found persuasive because the instant claim does not recite measuring copy levels per platelet but recites “determining a level of FcyRIIa expressed on platelets”. the claim then merely recites “wherein a level greater than about 7,5000 copies of FcyRIIa per platelet is indicative of increased platelet reactivity.  This recitation implies that a comparison is may be made but this recitation does not require that the measurement detected in the determining step is in copies per platelet.  The “wherein clause” is directed to what appears to be a reference value (note that the instant claim does not event have a positive comparison to a reference or control value) and the reference value is copies per platelet.  This recitation does not specifically require the measurement detected in the sample is the number of copies per platelet. 
           Applicant then argues no skilled artisan would think there is a way to mentally determine whether the sample contains “ a level greater than about 7,500 copies of FcyRIIa per platelet but rather the only way to do this is to perform the man-made and non-naturally occurring testing methods.
           This argument is not found persuasive because given it broadest reasonable interpretation the determining step reads on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the levels of FcyRIIa indicating platelet reactivity.  This could read on a practitioner looks at printed results from a laboratory or other setting and determining from the results a mental appreciation of the levels of FcyRIIa indicating platelet reactivity.

            112(b) rejections:
            Applicant argues that no person of skill in the art would reasonably understand from the context, claim language, and associated disclosure, than any metal step is encompassed by claim 1.
            This argument is not found persuasive because as stated supra given it broadest reasonable interpretation the determining step reads on mental activity being performed solely in a practitioner’ for example looking at printed results from a laboratory or other setting and determining in one mind a level associated with the printed results.
            Applicant further argues that the U.S. Patent and Trademark Office examined and approved the claims in the parent patient including this word.
            This argument is not found persuasive because applications are reviewed on a case by case basis and are not coextensive.  The language or steps could be different or there my have been an oversight.  There is no reason to expect the same language to be patentable in all applications.

              103 Rejections:
              Applicant argues that Serrano fails to teach or suggest measuring the copy number of FcyRIIa on platelets and does not teach or suggest determining a copy number per platelet.
              In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,“measuring the copy number of FcyRIIa per platelet”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims specifically recite “determining a level of FcyRIIa expressed on platelets”. the claim then merely recites “wherein a level greater than about 7,5000 copies of FcyRIIa per platelet is indicative of increased platelet reactivity.  This recitation implies that a comparison is may be made but this recitation does not require that the measurement detected in the determining step is in copies per platelet.  The “wherein clause” is directed to what appears to be a reference value (note that the instant claim does not event have a positive comparison to a reference or control value) and the reference value is copies per platelet.  This recitation does not specifically require the measurement detected in the sample is the number of copies per platelet.  Further, the applicant has not relied upon the reference of Serrano for teaching the copy number per platelet but rather has relied upon Serrano for teaching “determining a level of FcyRIIa express on platelets (note: this is plural not per platelet” and for teaching the detection with flow cytometry (same as used by in current claims and application). The Examiner relied upon the secondary reference of Blankenberg for teaching it is known to establish a threshold and to determine the optimized level by routine experimentation.  Thus, the applicant is not considering the currently recited claims and the combination of Serrano and Blankenberf.  Therefore, the applicant is arguing Serrano individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
           No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641